UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-1538




TAJINDER SINGH,

                                                         Petitioner,

          versus


MICHAEL B. MUKASEY, United States Attorney
General,

                                                         Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A73-570-136)


Submitted:   December 19, 2007            Decided:   January 7, 2008


Before WILKINSON, MOTZ, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Martin Avila Robles, San Francisco, California, for Petitioner.
Peter D. Keisler, Assistant Attorney General, Aviva L. Poczter,
Senior Litigation Counsel, Vanessa O. Lefort, Office of Immigration
Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C.,
for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Tajinder Singh, a native and citizen of India, petitions

for   review     of   an   order    of   the    Board   of    Immigration     Appeals

(“Board”)      denying     as     untimely     his   motion    to    reopen   removal

proceedings.      We have reviewed the administrative record and find

no abuse of discretion in the Board’s order.                           See 8 C.F.R.

§ 1003.2(a) (2007) (“The decision to grant or deny a motion to

reopen . . . is within the discretion of the Board . . . .”);

Barry v. Gonzales, 445 F.3d 741, 744 (4th Cir. 2006) (stating abuse

of discretion standard), cert. denied, 127 S. Ct. 1147 (2007).                       We

therefore deny the petition for review for the reasons stated by

the Board.     See In re: Singh, No. A73-570-136 (B.I.A. May 8, 2007).

We    dispense    with     oral    argument     because      the    facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                     PETITION DENIED




                                         - 2 -